Citation Nr: 1025274	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability of the 
face and ears.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1974.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA examination in connection with this 
claim in January 2009.  The examiner found the Veteran had 
seborrheic dermatitis of the face, which had no relationship to 
the disability (acne) for which the Veteran was treated on active 
duty.  The examiner noted having looked at the service treatment 
records, specifically regarding the Veteran's November 1974 
separation examination which referenced acne and the June 1968 
treatment record for acne of the groin area.  The examiner did 
not, however, reference the October 1972 service treatment record 
which shows treatment for dermatitis of the groin area.  Nor did 
he address the Veteran's claim of having contracted a virus which 
caused water blisters on his face during service as the result of 
eating food which had been fertilized by human feces.  
Additionally, the examiner did not reference any of the treatment 
records obtained from the Veteran's time in prison.  

In the January 2009 rating decision the RO based the denial on 
the January 2009 VA examination results.  The RO concluded that 
there was no evidence of a diagnosis of seborrheic dermatitis or 
a diagnosis of psoriasis in the Veteran's service treatment 
records.  The RO failed to address the October 1972 treatment 
record which shows treatment for dermatitis of the groin area and 
the Veteran's claimed virus.  

The Board finds that the Veteran should be afforded another VA 
medical examination with a nexus opinion to determine the current 
state of his skin condition and whether it is related to his 
military service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo another VA examination to determine 
the nature and etiology of the Veteran's skin 
disability.  All indicated studies should be 
performed.  The examiner should provide an 
opinion as to whether it is at least as likely 
as not that the Veteran's skin disability had 
its onset in service or is causally related to 
service or any incident of service, including 
the October 1972 treatment for dermatitis and 
the Veteran's allegation of having contracted a 
virus which caused water blisters on his face 
during service as the result of eating food 
which had been fertilized by human feces.  The 
Veteran's claims files must be made available 
to the examiner.  The examiner should address 
all in-service and post-service treatment for 
skin disability in rendering his opinion.  The 
rationale for all opinions expressed should be 
explained.  If the examiner cannot provide an 
opinion without resorting to speculation, he or 
she should so state and provide the reason any 
opinion would require speculation.  

2.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


